DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 April 2019 and 22 February 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 3, 5-6, and 18 are objected to because of the following informalities:  
Claim 3: “The optical radar apparatus in accordance with claim 1” in line 1 should be “The optical radar apparatus according to claim 1” for uniformity in the claim language;
Claim 5: “a plurality of the activation regions” in lines 3-4 should be “a plurality of activation regions” for further clarity;
Claim 6: “the respective plurality of activation regions” in lines 4-5 should be “the plurality of activation regions” for further clarity; and 
Claim 18: “the target” in line 4 should be “the target field of view” for further clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it recites the limitation "the light" in line 5. There is insufficient antecedent basis for this limitation in the claim. 
Lines 2-3 of claim 1 discuss a light emitting section but then mention that it scans light with respect to the target field of view. It is difficult to determine whether the light emitting section is also the light scanning section or not. Please clarify.
Lines 14-15 mention “the light thus scanned” which does not make sense because it’s referring to the light hitting the object at a certain point and not about receiving reflected light. Please clarify. 
Claims 2-18 are rejected for their dependency on claim 1.

Regarding claim 12, it recites the limitation "the array" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, it recites the limitations "the sum," "an object," and "the minimum measurable distance" in lines 7, 8, and 12 respectively. There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 18, “the light” mentioned in line 4 is unclear because the Examiner cannot tell to which light the limitation is referring. Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (USPGPub 20180180470 A1) in view of Akkaya et al. (USPGPub 20190019302 A1).

Regarding claim 1, Seitz teaches an optical radar apparatus comprising: a light emitting section (12) configured to emit light (14) so as to scan the light with respect to a target field of view (see figure 1, light emitter 12 transmitting light signal 14 to object 18); and a light receiving system (22) configured to receive reflected light (20), the reflected light (20) being the light that has been reflected by an object (18) in the target field of view (see figure 1, light receiver 22 receiving the remitted light 20), a distance sensor (10) that includes a light receiver (22) (see figure 1, sensor 10 (i.e. distance sensor) including light receiver 22), the distance sensor (10) being configured to set an activation region in a part of the light receiver (22), the activation region corresponding to the light thus scanned (¶21, The electronic aperture unit preferably is configured to activate or deactivate regions of the light receiver; and ¶123, The electronic aperture 28 adapts to this expectation of size and position, possibly also to the shape of the light spot. As illustrated in FIG. 12, only a small part of the avalanche photodiode elements 24 shown in white is activated at the time of transmission. The surrounding avalanche photodiode elements 24 shown in black would only contribute interference events and are therefore muted or deactivated. The proportion of active avalanche photodiode elements 24 successively increases in order to adjust to the larger light spot upon reception of a remitter light signal 20 of a farther object 18), and measure a distance to the object (18) with use of a signal from the activation region (see ¶122-123). However, Seitz fails to explicitly teach the light receiving system at least including a focusing optical element, and the target field of view being projected on the light receiver through the focusing optical element. 
	However, Akkaya teaches the light receiving system (32) at least including a focusing optical element (36) (see figures 1A-D, lens 36; and ¶14, Optical system 36 operates to receive light reflected by features (features not shown) in scene 80 from light transmitted by illumination system 60 and image the received light on photosensor 32 to acquire data for a range image of the scene), and the target field of view (80) being projected on the light receiver (32) through the focusing optical element (36) (see figures 1A-D, zones 81-84 (i.e. target FOVs) being individually projected through lens 36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seitz to incorporate the teachings of Akkaya to further include a focusing optical element in order to condense the reflected light onto the light receiver, allowing for a stronger signal to be received.

Regarding claim 2, Seitz as modified by Akkaya teaches the optical radar apparatus according to claim 1, wherein the light emitting section (Akkaya 61) is configured to emit the light so as to two-dimensionally scan the light with respect to the target field of view (Akkaya 80) (Akkaya, see figures 1A-D, scene 80 being scanned in four 2D quadrants).

Regarding claim 3, Seitz as modified by Akkaya teaches the optical radar apparatus in accordance with claim 1, wherein the light emitting section (Akkaya 61) includes a non-mechanical scanner (Akkaya 63) (Akkaya, ¶19, FOI beam steerer 63 may comprise any one or any combination of more than one, of various light steering elements such as, liquid crystal gratings, electrowetting prisms, conventional micro-sized mirrors, and/or micromirror arrays).

Regarding claim 4, Seitz as modified by Akkaya teaches the optical radar apparatus according to claim 1, wherein the distance sensor (Akkaya 20) is configured to set the activation region in correspondence with a scanning direction (see figures 1A-D, each zone corresponds with a photosensor region, and all of the zones are set in different directions; and ¶23, During the exposure period region 32-81 registers light reflected by features of scene 80 in zone 81 from light transmitted in FOI 70 to acquire data for determining distances to the features. While activating photosensor region 32-81, controller 22 optionally turns OFF pixels 32 in photosensor regions 32-82, 32-83, 32-84 to inactivate the regions. Active region 32-81 is shown shaded to differentiate the active region from inactive regions 32-82, 32-83, 32-84 of photosensor 32 which are shown unshaded).

Regarding claim 5, Seitz as modified by Akkaya teaches the optical radar apparatus according to claim 1, wherein the distance sensor (Akkaya 20) is configured to set a plurality of the activation regions (Akkaya 81/82/83/83) in correspondence with respective scanning directions such that the plurality of activation regions (Akkaya 81/82/83/84) do not overlap each other (Akkaya, see figures 1A-D, each zone 81-84 corresponds with a photosensor region 32, and none of the zones overlap; and ¶23, During the exposure period region 32-81 registers light reflected by features of scene 80 in zone 81 from light transmitted in FOI 70 to acquire data for determining distances to the features. While activating photosensor region 32-81, controller 22 optionally turns OFF pixels 32 in photosensor regions 32-82, 32-83, 32-84 to inactivate the regions. Active region 32-81 is shown shaded to differentiate the active region from inactive regions 32-82, 32-83, 32-84 of photosensor 32 which are shown unshaded).

Regarding claim 6, Seitz as modified by Akkaya teaches the optical radar apparatus according to claim 5, wherein the distance sensor (Seitz 10) includes a plurality of distance measuring systems (Seitz 60) that correspond to the respective plurality of activation regions (Seitz, see figure 9; and abstract, a plurality of bias voltage terminals for supplying groups with different bias voltages and/or a plurality of readout circuits (60, 62, 64), each associated with a group (72.sub.1-72.sub.n) and comprising a measurement path (60) (i.e. distance measuring systems)).

Regarding claim 7, Seitz as modified by Akkaya teaches the optical radar apparatus according to claim 5, wherein the plurality of activation regions set by the distance sensor (Seitz 10) at least include two activation regions that are for long distance and for short distance, respectively (Seitz, ¶123, The proportion of active avalanche photodiode elements 24 successively increases in order to adjust to the larger light spot upon reception of a remitter light signal 20 of a farther object 18. The adjustment can be continuous. Since the respective adjustments of the electronic aperture 28 are not instantaneous without repercussions, a stepwise adjustment is also conceivable, for example as shown in three stages for a near, middle and far distance range).

Regarding claim 8, Seitz as modified by Akkaya teaches the optical radar apparatus according to claim 5, wherein the plurality of activation regions (Akkaya 81/82/83/84) are next to each other along a direction of short sides thereof (Akkaya, see figures 1A-D, zones 81 and 82 are located next to one another along the short side, as well as zones 83 and 84).

Regarding claim 9, Seitz as modified by Akkaya teaches the optical radar apparatus according to claim 1, wherein the distance sensor (Seitz 10) has the activation region stored therein (Seitz, ¶21, The electronic aperture unit preferably is configured to activate or deactivate regions of the light receiver; ¶82, The electronic aperture 28 is a control, which may be a separate component as shown, but also at least partially be integrated with the light receiver 22 and/or the control and evaluation unit 26; ¶106, FIG. 9 shows a schematic circuit diagram of the light receiver 22 whose avalanche photodiode elements 24 are biased to different degrees via multiple bias voltage terminals 70a-c, and can thus be adjusted in their sensitivity; and ¶107, The selection bits can be stored in memory cells of the light receiver 22, where in a maximum configuration with groups 72.sub.1-72.sub.n each comprising only one avalanche photodiode element 24 there are individual memory registers per avalanche photodiode element 24 where the bias voltage to be used is stored).

Regarding claim 11, Seitz as modified by Akkaya teaches the optical radar apparatus according to claim 1, wherein the light receiver (Seitz 22) is comprised of light detection elements (Seitz 24) that are arranged in an array (Seitz, see figure 1, light receiver 22 containing an array of avalanche photodiode elements 24).

Regarding claim 17, Seitz as modified by Akkaya teaches the optical radar apparatus according to claim 1, wherein a dimension of the light receiver (Akkaya 32) in a direction perpendicular to a direction along which the light emitting section (Akkaya 61) and the light receiving system (Akkaya 32) are aligned with each other is greater than a size of the target field of view projected on the light receiver by at least a size of a projection region corresponding to an irradiated region on an object at a minimum measurable distance of the optical radar apparatus (Akkaya, see figures 1A-D, the size of the light receiver 32 is larger than the projected sections 32-81, 32-82, 32-83, and 32-84).

Regarding claim 18, Seitz as modified by Akkaya teaches the optical radar apparatus according to claim 1, wherein the activation region is contained in a projection region of the target on the light receiver (Seitz 22) corresponding to the light (Seitz, see figure 14; and ¶130, FIG. 14 shows a further embodiment of the electronic aperture 28, which is now adjusted to two light spots 84, 86).

Claims 10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitz (USPGPub 20180180470 A1) in view of Akkaya et al. (USPGPub 20190019302 A1) as applied to claim 1 above, and further in view of Lu et al. (USPGPub 20090045323 A1).

Regarding claim 10, Seitz as modified by Akkaya teaches a radar apparatus with activation regions (Akkaya, see figures 1A-D, sections 32-81, 32-82, 32-83, and 32-84). However, the combination fails to explicitly teach wherein the activation region does not contain a faulty part.
	However, Lu teaches wherein the activation region does not contain a faulty part (¶51, Optionally, the control system of the present invention may be operable to determine if a pixel or pixels of the imaging array is either inoperable or "bad" or blocked, so that the control system may ignore the bad/blocked pixel output to avoid adversely affecting averages of pixel output intensities during the image processing). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seitz and Akkaya to incorporate the teachings of Lu to further include a method for removing non-functioning pixels in order to have an efficient device that provides useful data.

Regarding claim 12, Seitz as modified by Akkaya and Lu teaches the optical radar apparatus according to claim 10, wherein the activation region is set on a row-by-row and column-by-column basis in the array (Seitz, see figure 12; and ¶123, As illustrated in FIG. 12, only a small part of the avalanche photodiode elements 24 shown in white is activated at the time of transmission. The surrounding avalanche photodiode elements 24 shown in black would only contribute interference events and are therefore muted or deactivated).

Regarding claim 13, Seitz as modified by Akkaya and Lu teaches the optical radar apparatus according to claim 10, wherein the activation region is set on a light detection element (Seitz 22) by light detection element basis (Seitz, ¶123, The electronic aperture 28 adapts to this expectation of size and position, possibly also to the shape of the light spot (i.e. the light detection element basis)). 

Regarding claim 14, Seitz as modified by Akkaya and Lu teaches the optical radar apparatus according to claim 10, wherein the light detection elements (Seitz 24) are SPADs (Seitz, abstract, A light receiver (22) having a plurality of avalanche photodiode elements (24) biased with a bias voltage above a breakdown voltage and thus operated in a Geiger mode in order to trigger a Geiger current upon light reception).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seitz (USPGPub 20180180470 A1) in view of Akkaya et al. (USPGPub 20190019302 A1) and Lu et al. (USPGPub 20090045323 A1) as applied to claim 10 above, and further in view of Mellot et al. (USPGPub 20170139040 A1).

Regarding claim 15, Seitz as modified by Akkaya and Lu teaches a distance sensor (Seitz 10). However, the combination fails to explicitly teach wherein the distance sensor includes a binary counter that is configured to sum pulse outputs from the SPADs.
	However, Mellot teaches wherein the distance sensor (100) includes a binary counter (206/208) that is configured to sum pulse outputs from the SPADs (see figure 5 and 6; and ¶39, The output line 204 is coupled to counters for counting the detected events… A difference between the outputs of the flip-flops 212 and 214 is generated by a subtraction unit 216 to provide a signal COUNT.sub.— SUM. This signal is analyzed by a phase detection circuit 218, which is for example a sigma delta phase detector, in order to generate a phase signal (PHASE) indicating for example the timing of the center of each optical pulse received by the target SPAD array 110).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Seitz, Akkaya, and Lu to incorporate the teachings of Mellot to further include a counter to provide a signal that can be used to determine time of flight (i.e. distance) of the reflected light, allowing the device to collect useful data from the environment. 

Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 16, the prior art of record individually or combined fails to teach the optical radar apparatus according to claim 1 as claimed, wherein a dimension of the light receiver in a direction along which the light emitting section and the light receiving system are aligned with each other is greater than a size of the target field of view projected on the light receiver more specifically in combination with, by at least the sum of (i) a size of a projection region corresponding to an irradiated region on an object at a minimum measurable distance of the optical radar apparatus and (ii) D fd/Lmin, where D represents a distance between the light emitting section and the light receiving system, fd represents a focal length of the focusing optical element, and Lmin represents the minimum measurable distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878  





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878